Citation Nr: 1010269	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral hearing loss disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a gastrointestinal condition.

4.  Entitlement to specially adapted housing. 

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in Chicago, Illinois, which denied the Veteran's claims. 

The Veteran testified at a September 2009 Board hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the file.

The claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a bilateral hearing loss disability, tinnitus, and 
a gastrointestinal condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal for entitlement to 
specially adapted housing. 

2.  The Veteran's period of service from August 1958 to 
August 1960 was not during a period of war.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met with regard to the claim for entitlement to 
specially adapted housing.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The basic requirements for entitlement to nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 1521, 5303 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.2, 3.3, 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  With respect to the Veteran's claim of entitlement 
to nonservice-connected pension benefits, the Board finds 
that either the VCAA has been satisfied or that no 
prejudicial error exists. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in January 2006 notified him of 
the basic elements that must be satisfied to establish a 
claim for nonservice-connected pension benefits.  The letter 
also informed the Veteran of his and VA's respective 
responsibilities for obtaining different types of evidence.  
While this letter did not provide notice regarding the 
effective date, the Board finds that, as will be discussed in 
more detail below, the Veteran is not entitled to the 
benefits sought as a matter of law.  Thus, any notice error 
is moot, as it would not affect the outcome of this claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
revs' on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman, supra; VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  The Board concludes 
that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.  
However, the duty to assist is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Thus, VA 
will refrain from providing assistance in obtaining evidence 
where the claimant is ineligible for the benefits sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d).  

Here, as will be discussed in more detail below, eligibility 
for nonservice-connected pension benefits is precluded based 
upon the Veteran's periods of service.  Therefore, 
eligibility for nonservice-connected pension benefits must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the 
law is dispositive and the duty to assist does not apply as 
there is no reasonable possibility that any further 
assistance would aid the Veteran in substantiating his claim.  
See 38 U.S.C.A. § 5103A(a)(2) (the Secretary is not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
at 122.

II. Entitlement to Specially Adapted Housing 

In a September 2009 letter, the Veteran requested the Board 
to withdraw his appeal of the denial of entitlement to 
specially adapted housing.  The Veteran confirmed his intent 
to withdraw this appeal at the September 2009 Board hearing. 

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board issues a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson 
v. Brown, 9 Vet. App. 29, 31 (1996) (holding that when a 
claim is withdrawn by a veteran, it ceases to exist; it is no 
longer pending, and is not viable).  After an appeal is 
transferred to the Board, an appeal withdrawal is effective 
the date it is received by the Board.  38 C.F.R. § 20.204(b).  
Appeal withdrawals must be in writing and must include the 
name of the Veteran, the applicable claim number, and a 
statement that the appeal is withdrawn.  Id.  

As of September 2009, when the Veteran's appeal withdrawal 
was received by the Board, the Board had not yet issued a 
final decision on this claim.  The Veteran's request for a 
withdrawal was in writing, included his claim number, and 
clearly expressed his desire to withdraw this appeal.  
Therefore, the Veteran's withdrawal of his specially adapted 
housing claim is valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  
Consequently, in such an instance, dismissal of the pending 
appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Accordingly, further action by the Board on this claim is not 
appropriate and the Veteran's appeal should be dismissed.  
Id.   

III. Nonservice-Connected Pension Benefits

The Veteran contends that he is entitled to nonservice-
connected pension benefits.  For the reasons that follow, the 
Board finds that entitlement to nonservice-connected pension 
benefits is not warranted. 

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 2002 & Supp. 2009).  A veteran meets the 
service requirements if such veteran served in the active 
military, naval, or air service: (1) for ninety (90) days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j).

The Veteran's DD Form 214 shows active duty service from 
August 1958 to August 1960.  This period falls between the 
Korean conflict, which was from June 27, 1950 to January 31, 
1955, inclusive, and the Vietnam era, which was from February 
28, 1961 (or from August 5, 1964 for veterans who did not 
serve in the Republic of Vietnam prior to that date) to May 
7, 1975.  38 C.F.R. § 3.2(e)(f).  Accordingly, the Veteran 
did not have active service during a period of war as defined 
by 38 C.F.R. § 3.2.  Because the Veteran's service dates do 
not correspond to any recognized period of war, he does not 
meet the basic eligibility requirements for pension 
entitlement.

There is no authority in the law for an award of nonservice-
connected pension benefits without service during a period of 
war. The Veteran's claim for VA nonservice-connected pension 
benefits based on wartime service must be denied.

ORDER

The appeal of entitlement to specially adapted housing is 
dismissed. 

Entitlement to nonservice-connected pension benefits is 
denied. 


REMAND

The Veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral hearing loss, tinnitus, and 
constipation, which he states were caused by participating in 
a clinical trial of Celexocib (otherwise known by its brand 
name, Celebrex) conducted by VA.  The Board finds that 
further development is warranted before these claims can be 
properly adjudicated. 

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  38 U.S.C.A. 
§ 1151 (West 2002).  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  Id.  

With respect to whether an event was not reasonably 
foreseeable, 38 C.F.R. § 3.361(d)(2) (2009) provides:

Whether the proximate cause of a veteran's 
additional disability or death was an event not 
reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care 
provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider 
would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an 
event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk 
that a reasonable health care provider would have 
disclosed in connection with the informed consent 
procedures of Sec. 17.32 of this chapter.

Under 38 C.F.R. § 17.32(c) (2009), informed consent includes, 
among other things, an explanation of "reasonably foreseeable 
associated risks, complications or side effects."  

The Board notes that a documentation of the Veteran's 
informed consent is not of record.  A February 2001 VA record 
indicates that the Veteran did sign a consent form.  
Accordingly, the agency of original jurisdiction (AOJ) should 
obtain a copy of such documentation and associate it with the 
claims file.  

Under the VCAA, VA has a duty to assist claimants in 
developing a claim for VA benefits.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Here, in June 2006, the Veteran was afforded a VA general 
examination, a gastrointestinal examination, and an 
audiological examination.  For the reasons that follow, the 
Board finds that each examination was not adequate for the 
purpose of rendering a decision on these claims.

In the June 2006 VA general examination, the examiner opined 
that the Veteran's bilateral hearing loss, tinnitus, and 
constipation were not caused by his participation in the 
clinical trial of Celexocib because the Veteran had a long 
history of diverticular problems and constipation prior to 
taking part in the study, and constipation and sensorineural 
hearing loss are not known complications associated with 
taking Celebrex.  The Board finds that this rationale is 
deficient in two respects.  First, while the Veteran did have 
gastrointestinal problems prior to taking Celebrex, which 
were indeed the reason why he took part in the study, the 
Veteran has not stated, and the evidence does not indicate, 
that he suffered from constipation prior to taking Celebrex.  
Second, the examiner did not reference any medical literature 
or provide any other support for his assertion that hearing 
loss and constipation are not known side effects of Celebrex.  
Thus, the Board finds that this examination is not adequate 
for the purpose of rendering a decision on these claims. 

The June 2006 VA gastrointestinal examination likewise states 
that the Veteran's complaints cannot be attributed to taking 
Celebrex as the drug does not have these side effects.  
However, as with the VA general examination, the examiner did 
not provide any support for this assertion. 

In the June 2006 VA audiological examination, the examiner 
stated that as no baseline audiogram was conducted prior to 
the study, there is no evidence that the Veteran's hearing 
loss or tinnitus is exclusively the result of participating 
in the Celebrex study.  However, under 38 U.S.C.A. § 1151, 
the Veteran's hearing loss and tinnitus need not be 
exclusively attributable to taking Celebrex.  They need only 
have been aggravated thereby.  

Accordingly, the Board finds that new VA opinions should be 
obtained by the appropriate specialists to determine whether 
the Veteran's bilateral hearing loss, tinnitus, and 
constipation were caused by his participation in the 
Celexocib study and, if so, whether the proximate cause of 
these disabilities was (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in conducting the Celexocib study or 
(2) an event not reasonably foreseeable.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain and associate 
with the claims file the Veteran's 
informed consent agreement to participate 
in the VA study "Prevention of Sporadic 
Colorectal Adenomas with Celexocib and the 
Companion Consent: Surrogate Endpoint 
Biomarkers of Colorectal Adenoma 
Prevention."  

2.  After a copy of the informed consent 
agreement has been obtained and associated 
with the claims file, the AOJ should 
obtain opinions from the appropriate 
specialists as to whether the Veteran's 
hearing loss, tinnitus, and constipation 
were caused by taking Celebrex, and, if 
so, whether they were proximately caused 
by (1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in conducting the study (i.e. 
whether VA failed to exercise the degree 
of care that would be expected of a 
reasonable health-care provider) or (2) an 
event that was not reasonably foreseeable.  

With respect to whether an event was not 
reasonably foreseeable, the examiners 
should discuss whether a reasonable health 
care provider would have foreseen the 
risks of hearing loss, tinnitus, and 
constipation from taking Celebrex.  These 
complications need not be completely 
unforeseeable or unimaginable, but must be 
ones that a reasonable health care 
provider would not have considered to be 
an ordinary risk of the treatment 
provided.   

The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to rendering an opinion.  
The examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed. 

It would be helpful if the following 
language was used in these opinions, as 
may be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The complete rationale for 
all opinions expressed should be provided, 
including the basis for finding whether or 
not the Veteran's hearing loss, tinnitus, 
and constipation are known side effects of 
Celexocib.  If the examiner is unable to 
give an opinion without resorting to 
speculation, the examiner should so state 
and fully explain why such an opinion 
cannot be rendered. 

3.  After the above development is 
completed and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


